DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, none of the prior art of record teaches or suggests an image forming apparatus having a controller, wherein, in a case where the image on the second surface opposite to the first surface overlaps a back side of a test image area in which the test image is formed, the image on the second surface has a blank area that corresponds to the back side of the test image area of the first surface, and wherein the blank area has no image.
Regarding claims 4-7, none of the prior art of record teaches or suggests an image forming apparatus having a controller, wherein, in a case where the image on the second surface opposite to the first surface overlaps a back side of a test image area in which the test image is formed, the image on the -3- 55730039-visecond surface has a uniform density area that corresponds to the back side of the test image area of the first surface, and wherein the uniform density area has an image with uniform image density.
Regarding claims 8-12, none of the prior art of record teaches or suggests an image forming apparatus having a controller, wherein, in a case where the test image is formed on the first surface of the sheet at the print job in which the image forming unit forms the image on both surfaces of the sheet, a second area opposite to the first area is removed from the image that is to be formed on a second surface opposite to the first surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852